¢'/

FILED "

UNITED STATES DISTRICT COURT APR 1 7 2019

FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. Dlstrict & Bankruptcy
Courts for the District of Columbla

JoHN KING, )
)

Petitioner, )

)

v. ) Civil Action No.: 1:19-mc-00031 (UNA)

)

UNITED STATES OF AMERICA, )
)

Respondent. )

MEMORANDUM OPINION ,

This matter is before the Court on its initial review of petitioner’s pro se motion for
certificate of appealability relating to denials issued by the District of Columbia Court of Appeals,
and his application to proceed in forma pauperis (“lFP”). However, this Court lacks subject matter
jurisdiction. Therefore, petitioner’s IFP application will be granted and his motion and this matter
will be dismissed

Petitioner is a prisoner incarcerated at the U.S. Penitentiary located in Florence, Colorado.
He was convicted and sentenced in the Superior Court of the District of Columbia. Petitioner
seeks a certificate of appealability from this Court, in order to revisit arguments in support of

vacating or setting aside his sentence, or voiding the judgment of the trial court. As a general rule,

. a federal district court lacks jurisdiction to review or interfere with the decisions of a state court.

See Richardson v. District ofColumbia Court oprpeals, 83 F.3d 1513, 1514 (Dt,C. Cir. 1996)
(citing District of Columbia v. Fela'man, 460 U.S. 462, 476 (1983) and Rooker v. Fidelil‘y Trust
C0., 263 U.S. 413 (1923), a]j"a', No. 94-5079, 1994 WL 474995 (D.C. Cir. 1994), cért. denied,

513 U.s. 1150 (1995)).

¢')

Furthermore, unlike prisoners convicted in state courts or in a United States district court,
“District of Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum unless [it is shown
that] the local remedy is inadequate or ineffective to test the legality of his detention.” Garrz's v.
Lindsay, 794 F.Zd 722, 726 (D.C. Cir. 1986) (internal footnote and quotation marks omitted); see
Byrd v. Henderson, 119 F.jd 34, 36-37 (D.C. Cir. 1997) (“lrr order to collaterally attack his
sentence in an Article 111 court a District of Columbia prisoner faces a hurdle that a federal prisoner
does not.”). Petitioner’s recourse lies, if at a11, in the Superior Court under D.C. Code § 23-110.
See BZair-Bey v. Quick, 151 F.3d 1036, 1042-43 (D.C. Cir. 1998); Byrd, 119 F.3d at 36~7 (“Since
passage of the Court Reform Act [in 1970][] . . . a District of Columbia prisoner seeking to
collaterally attack his sentence must do so by motion in the sentencing court _ the Superior Court
- pursuant to D.C. Code § 23-110.”). Section 23-110 states: ` l

[an] application for a writ of habeas corpus in behalf of a prisoner who is

authorized to apply for relief by motion pursuant to this section shall not

be entertained by any Federal... court if it appears that the Superior

Court has denied him relief, unless it also appears that the remedy by

motion is inadequate or ineffective to test the legality of his detention.
D.C. Code § 23-110(g). The local statute “divests federal courts of jurisdiction to hear habeas
petitions by prisoners who could have raised viable claims pursuant to § 23-110(a).” Williams v.

Martz'nez, 586 F.3d 995, 998 (D.C. Cir. 2009).

Petitioner has not claimed, let alone shown, that hi

    
    
 

    
 

his grounds for relief. Thus, this action will e -i',missed withot prejudice for Want of

which will be denied as moot.

jurisdiction Petitioner has also filed a motio f$ ppoint counse

A separate Order accompanies this Memor dum i »T lon

 

 

75 United Stat7 District Judge
Date: Apri , 2019